Cite as: 589 U. S. ____ (2020)            1

                    Statement of BREYER, J.

SUPREME COURT OF THE UNITED STATES
     STUART A. MCKEEVER v. WILLIAM P. BARR,
               ATTORNEY GENERAL
       ON PETITION FOR WRIT OF CERTIORARI TO THE
        UNITED STATES COURT OF APPEALS FOR THE
             DISTRICT OF COLUMBIA CIRCUIT
             No. 19–307.   Decided January 21, 2020

   The petition for a writ of certiorari is denied.
   Statement of JUSTICE BREYER respecting the denial of
certiorari.
   In the decision below, the Court of Appeals for the Dis-
trict of Columbia Circuit held that a district court could not
authorize the release of grand jury information except as
specifically enumerated in Federal Rule of Criminal Proce-
dure 6(e). 920 F.3d 842, 850 (2019). That decision is in
conflict with the decisions of several other Circuits, which
have indicated that district courts retain inherent author-
ity to release grand jury material in other appropriate
cases. See, e.g., Carlson v. United States, 837 F.3d 753,
766–767 (CA7 2016); In re Craig, 131 F.3d 99, 105 (CA2
1997); In re Hastings, 735 F.2d 1261, 1271–1272 (CA11
1984). It also appears to conflict with the considered views
of the Rules Committee. See Advisory Committee Minutes
on Crim. Rules 7 (Apr. 22–23 2012), https://www.uscourts.
gov/sites/default/files/fr_import/criminal-min-04-2012.pdf.
   Whether district courts retain authority to release grand
jury material outside those situations specifically enumer-
ated in the Rules, or in situations like this, is an important
question. It is one I think the Rules Committee both can
and should revisit.